DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Response to Amendment
Applicant previously filed claims 1-22. Claims 5, 6, 15, and 16 have been cancelled, and Claims 1, 11, 21, and 22 have been amended. Accordingly, claims 1-4, 7-14, and 17-22 are pending in the current application.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chen et al. fails to teach “set an MtsDcOnly variable to 1, wherein the MtsDcOnly variable having a value of 1 indicates that the only non-zero transform coefficient in the block of video data is the DC coefficient; reset the MtsDcOnly variable to 0 in the case that that a last scan position is greater than zero and a last subblock of the block is equal to zero, wherein the MtsDcOnly variable having a value of 0 indicates that there are non-zero transform coefficients in the block of video data other than the DC coefficient; and determine the presence of non-zero transform coefficients in the block of video data other than a DC coefficient based on the value of the MtsDcOnly variable”. However, Examiner respectfully disagrees. In Paragraph 38, Chen et al. teaches “nother method and apparatus for video encoding or decoding performed by a video encoder or a video decoder incorporating enhanced multiple transform (EMT) are disclosed. According to this method, input data associated with a current block is received, in which the input data corresponds to a 2D (two-dimensional) coefficient block corresponding to differences between the current block and a predictor. A total number of non-zero first coefficients in at least a part of the 2D coefficient block is determined. An enhanced multiple transform (EMT) flag, one or more EMT indices or both are signalled at an encoder side or parsed from the bitstream at a decoder side only if the total number of non-zero first coefficients in said at least a part of the 2D coefficient block is greater than a threshold, where the threshold is equal to 1 or larger. If the EMT flag is signalled, the EMT flag having a first flag value indicates that no EMT is applied to the current block; and the EMT flag having a second flag value indicates that the EMT is applied to the current block. If said one or more EMT indices are signalled, the EMT associated with a horizontal transform and a vertical transform indicated by said one or more EMT indices is applied to the current block.” In Paragraph 55, it teaches “n JEM-5.0, for EMT, an EMT flag is signalled to indicate whether the EMT is applied when the non-zero coefficients exist. If the flag is true, an EMT index is signalled. To reduce the EMT syntax overhead, the EMT flag and EMT index according to a method of the present invention are conditionally signalled depending on the TU coefficients. In an embodiment, the number of non-zero coefficients is used as a condition for EMT index signalling. For example, if the EMT flag is true, for an Inter or Intra block, the EMT index is signalled only when the number of non-zero coefficients is larger than a threshold. If the EMT index is not signalled, the EMT index is inferred as 0. The threshold can be 1, 2, or 3. The threshold can be different for different block modes (e.g. Inter mode or Intra mode), different components, or different block sizes (the block size can be indicated by the block width, the block height, or the number of pixels in the block). For example, the threshold for smaller TUs can be larger than larger TUs. In another example, the threshold for smaller TUs can be smaller than larger TUs. Multiple EMT indices can be used for row (horizontal) transform and column (vertical) transform. Different thresholds can be applied for the row/column transform. The thresholds can depend on the TU width or height. For example, for a TU, th1 is the row transform threshold while another threshold, th2 is the column transform threshold. If the number of non-zero coefficients is larger than th1 but smaller than th2, the row transforms EMT index is signalled and the column transform EMT index is inferred.” In Paragraph 56, Chen et al. teaches “In another embodiment, the EMT flag is signalled according to the number of non-zero coefficients. The EMT flag is signalled only when the number of non-zero coefficients is larger than a threshold. If the EMT flag is not signalled, the EMT flag is inferred as false. This method can be applied for Intra TU only, Inter-TU only, or all kinds of TU.” In Paragraph 57, Chen et al. “In one embodiment of the present invention, for the EMT syntax associated with the number of non-zero coefficient, the non-zero coefficients can be the non-zero coefficients of the whole TU or just the non-zero coefficients of top-left M×N block. The M and N can be 4, 8, or 16. The DC coefficient (i.e., the top-left coefficient) can be excluded from counting the number of non-zero coefficients. For example, only the non-zero AC coefficients are counted for the number of non-zero coefficients.” Thus this clearly teaches setting an EMT flag to a certain value to enable EMT, excluding non-zero coefficients that are DC coefficients, this is functionally the same as setting a MtsDCOnly flag as claimed, the only difference is in semantics of true or false signaling being inversed. This is interpreted to be patentably the same inherent logical relationship.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210120269 A1).
Regarding Claim 1, Chen et al. teaches an apparatus configured to decode video data, the apparatus comprising: 
a memory configured to store a block of video data (Paragraph 67); and 
one or more processors implemented in circuitry and in communication with the memory, the one or more processors (Paragraph 61; Paragraph 67) configured to: 
receive the block of video data (Paragraph 38; Paragraph 64); 
set an MtsDcOnly variable to 1, wherein the MtsDcOnly variable having a value of 1 indicates that the only non-zero transform coefficient in the block of video data is the DC coefficient; reset the MtsDcOnly variable to 0 in the case that that a last scan position is greater than zero and a last subblock of the block is equal to zero, wherein the MtsDcOnly variable having a value of 0 indicates that there are non-zero transform coefficients in the block of video data other than the DC coefficient; and determine the presence of non-zero transform coefficients in the block of video data other than a DC coefficient based on the value of the MtsDcOnly variable (Paragraphs 38-40; Paragraphs 52-60; Paragraph 64).
determine a value of a multiple transform set index for the block of video data (Paragraph 38; Paragraphs 52-58; Paragraph 64) based on a presence of non-zero transform coefficients in the block of video data other than a DC coefficient (Paragraphs 57-58); and 
apply a transform to the block of video data based on the determined value of the multiple transform set index (Paragraph 38; Paragraphs 52-58; Paragraph 64).
Regarding Claim 2, Chen et al. teaches the apparatus of claim 1, Chen et al. further teaches wherein to determine the value of the multiple transform set index, the one or more processors are further configured to: infer the value of the multiple transform set index in the case that the DC coefficient is the only non-zero transform coefficient in the block of video data (Paragraphs 38-40; Paragraphs 52-58).
Regarding Claim 3, Chen et al. teaches the apparatus of claim 1, Chen et al. further teaches wherein inferring the value of the multiple transform set index includes not receiving the multiple transform set index (Paragraphs 38-40; Paragraphs 52-58).
Regarding Claim 4, Chen et al. teaches the apparatus of claim 1, Chen et al. further teaches wherein to determine the value of the multiple transform set index, the one or more processors are further configured to: receive the multiple transform set index in the case that the DC coefficient is not the only non-zero transform coefficient in the block of video data; and decode the value of the received multiple transform set index (Paragraphs 38-40; Paragraphs 52-58; Paragraph 64).
Regarding Claim 7, Chen et al. teaches the apparatus of claim 1, Chen et al. further teaches wherein the multiple transform set index specifies transform kernels that are applied along a horizontal and vertical direction of the transform block in a current coding unit (Paragraphs 20-24; Paragraphs 38-40; Paragraphs 52-60; Paragraph 64).
Regarding Claim 8, Chen et al. teaches the apparatus of claim 7, Chen et al. further teaches wherein to apply the transform to the block of video data based on the determined value of the multiple transform set index, the one or more processors are further configured to: apply the specified transform kernels to the block of video data (Paragraphs 20-24; Paragraphs 38-40; Paragraphs 52-60; Paragraph 64).
Regarding Claim 9, Chen et al. teaches the apparatus of claim 1, Chen et al. further teaches wherein the block of video data is a transform block of video data (Paragraphs 38-40; Paragraphs 52-60; Paragraph 64).
Regarding Claim 10, Chen et al. teaches the apparatus of claim 1, Chen et al. further teaches further comprising: a display configured to display a picture that includes the block of video data (Paragraph 25; Paragraph 67).
Method claims 11-14, and 17-20 are drawn to the method of using corresponding apparatus claimed in claims 1-4, and 7-10 and are rejected for the same reasons as used above.
Claims 21 and 22 have limitations similar to those rejected in claim 1 above and are rejected for the same reasons as used above. Chen et al. further teaches a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured to decode video data to operate (Paragraph 67).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483